DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on January 4, 2021. Claims 1-8 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0240270 to Schneider et al. (Schneider) in view of US 2003/0153905 to Edwards et al. (Edwards), US 2010/0004650 to Ormsby et al. (Ormsby) and US Patent No. 5,693,029 to Leonhardt (Leonhardt) (all previously cited). 
In reference to claim 1
Schneider teaches a device and method for opening blood vessels by pre-angioplasty serration and dilation of atherosclerotic plaque which teaches a catheter comprising: a catheter body (e.g. catheter carrier, para. [0017], [0024], [0056]); and a distal tip section having: a tubing with at least one opening (e.g. tubing 55) the tubing having a lumen (e.g. lumen in tubing 55); an inflatable balloon member in the lumen (e.g. carrier balloon 54); at least one lumen-less needle affixed directly to an outer surface of the balloon member (e.g. spikes 53); a fluid tubing extending through at least the catheter body and the distal tip section (e.g. inflated through inlet tube, para. [0044], [0053]-[0056]), the fluid tubing adapted to pass fluid in and out of the balloon member (e.g. inflated through inlet tube, para. [0044], [0053]-[0056]), wherein the at least one needle has a treatment portion deployed outside the distal tip section via the at least one opening when the balloon member is inflated and the at least one needle is 
Edwards teaches a selective ablation system which discloses a catheter that has a body (e.g. first catheter, Fig. 1) that has a distal tip section that includes a tubing with at least one opening (e.g. distending structure 132, Figs. 22-24), the tubing having a lumen (e.g. lumen within distending structure 132, Figs. 22-24); an inflatable balloon member in the lumen (e.g. compliant balloon 12 within lumen of distending structure 132, Figs. 22-24); at least one lumen-less ablation needle affixed directly to an outer surface of the balloon member (e.g. probe needle 14, Figs. 22-24) for providing ablation to the tissue site (e.g. para. [0134]). It was known within the art at the time of the invention to provide ablation elements within angioplasty devices to apply energy to clogged or restricted arterial sites via tissue ablation to address potential tissue growth at the site of the angioplasty reducing the likelihood of restenosis as evidence by Ormsby (e.g. ablation device provided on distal portion of apparatus, abstract, para. [0006]-[0008], [0010], [0028], [0030], [0034], [0036])
Leonhardt teaches pro-cell intra-cavity therapeutic agent delivery device which discloses a catheter comprising: a catheter body (e.g. 10/12, Fig. 1); and a distal tip section having: a tubing with at least one opening (e.g. catheter body 12, Fig. 1 has exit portals within it, Fig. 1 and 38, Fig. 2), the tubing having a lumen (e.g. there is a lumen within the tubing, Fig. 2); an inflatable balloon member in the lumen (e.g. 28, Fig. 2); at least one needle affixed to an outer surface of the balloon member (e.g. 32, Fig. 2); a control handle proximal of the catheter body (e.g. proximal backend portion of catheter 14, Fig. 1 where luer locks and stopcocks are provided, Fig. 1); a fluid tubing extending through at least the catheter body and the distal tip section (e.g. internal balloon inflation lumen 22, Fig. 2), the fluid tubing adapted to pass fluid in and out of the balloon member (e.g. inflation agent, Col. 4, I. 62 - Co. 5, I. 9, Col. 5, II. 14-18), wherein the at least one needle has a treatment portion deployed outside the 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the catheter of Schneider with the teachings of Edwards to include providing at least one ablation needle within a portion of the distal tip section in order to yield the predictable result of providing ablation energy to the tissue to reduce restenosis due to tissue growth at the site of treatment. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the catheter of Schneider with the teachings of Leonhardt to include a control handle proximal of the catheter body in order to yield the predictable result of a handle to aid in the manipulation of the catheter for proper placement of the device within the body. 
In reference to claim 2
Schneider modified by Edwards and Leonhardt discloses wherein the at least one ablation needle extends outwardly in a radial direction (e.g. ‘270, spike extends outwardly in a radial direction, para [0054], ‘905, probe needle 14 extends radially outward, Figs. 22-24).
In reference to claim 3
Schneider modified by Edwards and Leonhardt discloses a catheter according to claim 1 but does not explicitly disclose the tubing of the distal tip section comprises an elastic material adapted to resist expansion. It would have been obvious to one having ordinary skill in the art at the time of the invention to make the tubing an elastic material adapted to resist expansion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.07.
In reference to claim 4
Schneider modified by Edwards and Leonhardt discloses wherein the distal tip section comprises a plurality of ablation needles, each affixed directly to 
In reference to claim 5-6
Schneider modified by Edwards and Leonhardt teaches a catheter according to claim 1 and further discloses that the spikes may be constructed of any suitable material such as polymer, pliable metal, or carbon nanotubes with or without an inert coating (e.g. ‘270, paragraph [0055], [0060]). Edwards further discloses the needles located on an expandable balloon including an insulative region to aid in protecting certain layers of tissue from direct electrical contact with the needles (e.g. paragraphs [0142],[0216],[0233]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the catheter of Schneider modified by Edwards and Leonhardt with the teachings of Edwards to include insulative region(s) in order to yield the predictable result of protecting certain layers of tissue from direct electrical contact with the spikes. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the coating from a polyurethane or polyimide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.07.
In reference to claim 7
Schneider modified by Edwards and Leonhardt teaches a catheter according to claim 1. Edwards further discloses the ablation needles being connected to the lead wire (e.g. electrical connections 22, Fig. 27, para. [0154]). It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the catheter of Schneider modified by Edwards and Leonhardt with the teachings of Edwards to include an electrical connection connected to the at least one ablation needle in order to yield the predictable result of providing a connection between the ablation needle and the ablation source. 
In reference to claim 8
. 

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Schneider and Edwards would yield Schneider inoperable for its intended purpose, the examiner respectfully disagrees. As recited above, the primary reference to Schneider discloses an inflatable balloon member in the lumen (e.g. carrier balloon 54); at least one lumen-less needle affixed directly to an outer surface of the balloon member (e.g. spikes 53); a fluid tubing extending through at least the catheter body and the distal tip section (e.g. inflated through inlet tube, para. [0044], [0053]-[0056]), the fluid tubing adapted to pass fluid in and out of the balloon member (e.g. inflated through inlet tube, para. [0044], [0053]-[0056]), wherein the at least one needle has a treatment portion deployed outside the distal tip section via the at least one opening when the balloon member is inflated and the at least one needle is retracted in the distal tip section when the balloon member is deflated (e.g. spike passes though spike holes, para. [0054]). While Schneider does not teach the needle being an ablation needle Edwards is used as a secondary reference to teach an ablation needle located on an external surface of an inflatable balloon member and Ormsby is used as an evidentiary reference to show that the use of ablation elements similar to those disclosed by Edwards within angioplasty devices similar to Schneider are known. As stated above, Edwards discloses a catheter that has a body . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        /REX R HOLMES/Primary Examiner, Art Unit 3792